              Case 3:16-cr-01409-H Document 429 Filed 03/22/21 PageID.1272 Page 1 of 1

SENTENCING SUMMARY CHART

                                                                                                                          USPO

                                                                                                                          AUSA
                                                                                                                                                X
                                                                                                                          DEF


Defendant's Name:                  Melamed, Hootan                       Docket No.               3:16-cr-1409

Attorney=s Name:                     Steven M. Goldsobel                 Phone No.:               (310) 552-4848

Guideline Manual Used:               November 1, 2018                    Agree with USPO Calc.:                                  No
                                                                    USSG §§2X1.1(a) & 2b1.1(a)(2)                                       6
Base Offense Level: (Drug Quantity, If Applicable:)

Special Offense Characteristics:
  USSG §2B1.1(b)(1)(K) - Loss between $9.5 and $25 million                                                                              +20

  USSG §2B1.1(b)(7)(ii) - Loss greater than 7 million to Gov. Health Care                                                               +3




Victim Related Adjustment:

Adjustment for Role in the Offense:

Adjustment for Obstruction of Justice:

Adjustment for Reckless Endangerment During Flight:

Adjusted Offense Level:

                   Combined (Mult. Counts)                 Career Off.                Armed Career Crim.
                                                                                                                                         -3
Adjustment for Acceptance of Responsibility:
                                                                                                                                         24
Total Offense Level:    Statutory Cap is Level 24
                                                                                                                                            0
Criminal History Score:

Criminal History Category:                                                                                                                  I

                   Career Offender                         Armed Career Criminal

Guideline Range:                                                                         from                             60          months

      (Range limited by:                       minimum mandatory           X    statutory maximum)                 to     60          months

Departures:

  USSG §5K1.1 - 9 Levels by government                                                                                  Level 15

  USSG §5K1.1 / 3553(a) - additional 4 Levels                                                                           Level 11

                                                                                                                            8
Resulting Guideline Range: Adjusted Offense Level                                                       from                          months
Defendant requests Court impose term of six-nine months home detention and
                                                                                                                            14
community service pursuant to USSG §5B1.1(a)(2)(Zone B)                                                    to                         months

RECOMMENDATION:
